In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                               No. 09-427V
                                          (Filed October 1, 2014)
                                        NOT TO BE PUBLISHED

*****************************
                            *
AMBER ROBERTS,              *
                            *                                                   Decision based on proffer;
               Petitioners, *                                                   tetanus-diptheria-acellular
                            *                                                   pertussis (“Tdap”) vaccine;
          v.                *                                                   transverse myelitis (“TM”)
                            *
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
               Respondent.  *
                            *
*****************************

Thomas K. Herren, Herren and Adams, Lexington, KY, for Petitioner.

Ann D. Martin, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                  DECISION AWARDING DAMAGES1
       On July 1, 2009, Amber Roberts filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”).1 Petitioner alleges that she
suffered from transverse myelitis as a result of receiving the tetanus-diptheria-acellular pertussis
(“Tdap”) vaccine.

           Respondent filed a Proffer on October 1, 2014, recommending an award of compensation
    for Petitioner (a copy of which is attached). I have reviewed the file, and based upon that
    review, I conclude that the parties’ proffer is reasonable. I therefore adopt it as my decision in
    awarding damages on the terms set forth therein.

           The Proffer awards:

         A. A lump sum payment of $478,905.74, representing compensation for life care
expenses expected to be incurred during the first year after judgment ($204,750.74) and Trust
seed funds for the U.S. Grantor Reversionary Trust established for the benefit of Amber Roberts
($274,155.00), in the form of a check payable to Bank of the Bluegrass & Trust Company, as
trustee.



1
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. § 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
       B. A lump sum payment of $1,075,075.87, representing compensation for lost future
earnings ($820,286.73), pain and suffering ($250,000.00), and past unreimbursable expenses
($4,789.14), in the form of a check payable to petitioner, Amber Roberts.

     C. A lump sum payment of $15,553.11, representing compensation for satisfaction of the
Commonwealth of Kentucky Medicaid lien, payable jointly to petitioner and

                                     Kentucky Medicaid Recovery Unit
                                         c/o HP Enterprise Services
                                               P.O. Box 2107
                                            Frankfort, KY 40602
                                      Attn: Veronica J. Cecil, Director
                                             Tel: 502-564-4958

Petitioner agrees to endorse this payment to Kentucky Medicaid Recovery Unit.

      D. A lump sum payment of $3,101.91, representing compensation for satisfaction of the
WellCare Medicaid lien, payable jointly to petitioner and

                                        First Recovery Group LLC
                                         26899 Northwestern Hwy
                                                 Suite 250
                                           Southfield, MI 48033
                                  Attn: Bryan Cooley, Recovery Attorney
                                        Tel: 248-443-4800, ext. 276

Petitioner agrees to endorse this payment to First Recovery Group LLC.

           E. An amount sufficient to purchase an annuity contract, subject to the conditions
           described in the Proffer, that will provide payments for the life care items contained in the
           joint life care plan, as illustrated by the chart at Tab A.

Proffer at § II(A-E).

            I approve a Vaccine Program award in the requested amount set forth above to be made
    to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
    clerk of the court is directed to enter judgment herewith.2

           IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                     Brian H. Corcoran
                                                                     Special Master


                                                        2


2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by both (either separately or jointly)
filing a notice renouncing their right to seek review.
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
_________________________________________
                                          )
AMBER ROBERTS,                            )
                                          )
                  Petitioner,             )
                                          )
v.                                        )   No. 09-427
                                          )   Special Master Corcoran
SECRETARY OF HEALTH                       )   ECF
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
_________________________________________ )

             RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       A.      Life Care Items

       The parties engaged life care planners, Shelly Kinney, MSN, RN, CCM, CNCLP, for

respondent, and Cameron Parker, RN, BSN, CLCP, for petitioner, to provide an estimation of

Amber Roberts’s future vaccine-injury related needs. See Respondent’s Exhibit Q (joint life care

plan). For the purposes of this proffer, the term “vaccine-related” is as described in Special

Master Zane’s Ruling on Entitlement filed August 29, 2013. 1 All items of compensation

identified in the joint life care plan are supported by the evidence, and are illustrated by the chart

entitled Appendix A: Items of Compensation for Amber Roberts, attached hereto as Tab A. 2

Respondent proffers that Amber Roberts should be awarded all items of compensation set forth

in the joint life care plan and illustrated by the chart attached at Tab A. Petitioner agrees.



1
 This case was reassigned to Special Master Hastings on September 5, 2013, and to Special
Master Corcoran on January 14, 2014.
2
  The chart at Tab A illustrates the annual benefits provided by the joint life care plan. The
annual benefit years run from the date of judgment up to the first anniversary of the date of
judgment, and every year thereafter up to the anniversary of the date of judgment.

                                                 -1-
       B.      Lost Earnings

       The parties agree that based upon the evidence of record, Amber Roberts has suffered a

past loss of earnings and will continue to suffer a loss of earnings in the future. Therefore,

respondent proffers that Amber Roberts should be awarded lost earnings as provided under the

Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). 3 Respondent proffers that the appropriate award

for Amber Roberts’s lost earnings is $820,286.73. Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that Amber Roberts should be awarded $250,000.00 in actual pain

and suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       D.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents the expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $4,789.14. Petitioner agrees.

       E.      Commonwealth of Kentucky Medicaid Lien

       Respondent proffers that Amber Roberts should be awarded funds to satisfy the

Commonwealth of Kentucky Medicaid lien in the amount of $15,553.11, which represents full

satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the

Commonwealth of Kentucky may have against any individual as a result of any Medicaid

payments the Commonwealth of Kentucky has made to, or on behalf of, Amber Roberts from the

date of her eligibility for benefits through the date of judgment in this case as a result of her

vaccine-related injury suffered on or about July 1, 2006, under Title XIX of the Social Security

Act.



3
  Amber Roberts was eleven years of age at the time of the vaccine-related injury. She turned
eighteen during the pendency of the petition.

                                                  -2-
           F.     WellCare Medicaid Lien

           Respondent proffers that Amber Roberts should be awarded funds to satisfy the WellCare

Medicaid lien in the amount of $3,101.91, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action WellCare may have against any

individual as a result of any Medicaid payments WellCare has made to, or on behalf of, Amber

Roberts from the date of her eligibility for benefits through the date of judgment in this case as a

result of her vaccine-related injury suffered on or about July 1, 2006, under Title XIX of the

Social Security Act.

II.        Form of the Award

           The parties recommend that the compensation provided to Amber Roberts for her future

vaccine-related medical care be made to a U.S. Grantor Reversionary Trust established for the

benefit of Amber Roberts with payments made to the Trust through a combination of a one-time

cash payment and future annuity payments as described below, and request that the Special

Master’s decision and the Court’s judgment award the following items of compensation: 4

           Respondent proffers and petitioner agrees that an award of compensation include the

following elements:

           A. A lump sum payment of $478,905.74, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($204,750.74) and Trust

seed funds for the U.S. Grantor Reversionary Trust established for the benefit of Amber Roberts

($274,155.00), in the form of a check payable to Bank of the Bluegrass & Trust Company, as

trustee.



4
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                 -3-
       B. A lump sum payment of $1,075,075.87, representing compensation for lost future

earnings ($820,286.73), pain and suffering ($250,000.00), and past unreimbursable expenses

($4,789.14), in the form of a check payable to petitioner, Amber Roberts.

       C. A lump sum payment of $15,553.11, representing compensation for satisfaction of the

Commonwealth of Kentucky Medicaid lien, payable jointly to petitioner and

                                Kentucky Medicaid Recovery Unit
                                    c/o HP Enterprise Services
                                          P.O. Box 2107
                                       Frankfort, KY 40602
                                 Attn: Veronica J. Cecil, Director
                                        Tel: 502-564-4958

Petitioner agrees to endorse this payment to Kentucky Medicaid Recovery Unit.

       D. A lump sum payment of $3,101.91, representing compensation for satisfaction of the

WellCare Medicaid lien, payable jointly to petitioner and

                                   First Recovery Group LLC
                                    26899 Northwestern Hwy
                                            Suite 250
                                      Southfield, MI 48033
                             Attn: Bryan Cooley, Recovery Attorney
                                   Tel: 248-443-4800, ext. 276

Petitioner agrees to endorse this payment to First Recovery Group LLC.

       E. An amount sufficient to purchase an annuity contract, 5 subject to the conditions

described below, that will provide payments for the life care items contained in the joint life care

plan, as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 6

5
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one
or more life insurance companies.
6
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:
       a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
       b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
                                                               (continued. . .)
                                            -4-
from which the annuity will be purchased. 7 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to the trustee

of the U.S. Grantor Reversionary Trust established for the benefit of Amber Roberts, only so

long as Amber Roberts is alive at the time a particular payment is due. At the Secretary’s sole

discretion, the periodic payments may be provided to the trustee in monthly, quarterly, annual or

other installments. The “annual amounts” set forth in the chart at Tab A describe only the total

yearly sum to be paid to the trustee and do not require that the payment be made in one annual

installment.

       1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

       2.      Life-contingent annuity

       The trustee will continue to receive the annuity payments from the Life Insurance

Company only so long as Amber Roberts is alive at the time that a particular payment is due.



       c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
       AA+, or AAA;
       d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
       AA-, AA, AA+, or AAA.
7
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.

                                                 -5-
Written notice shall be provided to the Secretary of Health and Human Services, the trustee, and

the Life Insurance Company within twenty (20) days of Amber Roberts’s death.

       3.     Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.   Summary of Recommended Payments Following Judgment

       A.     Lump sum paid to Bank of the Bluegrass & Trust Company:               $ 478,905.74

       B.     Lump sum paid to petitioner:                                          $1,075,075.87

       C.     Commonwealth of Kentucky Medicaid lien:                               $   15,553.11

       D.     WellCare Medicaid lien:                                               $    3,101.91

       E.     An amount sufficient to purchase the annuity contract described
              above in section II. E.

                                                     Respectfully submitted,

                                                     JOYCE R. BRANDA
                                                     Acting Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     GLENN A. MACLEOD
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division

                                                     s/ Ann D. Martin
                                                     ANN D. MARTIN
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
Dated: October 1, 2014                               Telephone: (202) 307-1815


                                               -6-
TAB A
                                                         Appendix A: Items of Compensation for Amber Roberts                                   Page 1 of 9
                                                Lump Sum
                                               Compensation   Compensation Compensation Compensation Compensation     Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION             G.R.   *      Year 1         Year 2         Year 3         Year 4        Year 5     Year 6         Year 7         Year 8
                                                   2014           2015          2016            2017         2018        2019           2020           2021
United Healthcare Choice Plus
Premium                             5%              1,265.68      1,265.68      1,265.68
United Healthcare Choice Plus
Deductible                          5%                450.00       450.00        450.00

United Healthcare Choice Plus MOP   5%              5,800.00      5,800.00      5,800.00
Anthem Gold Direct Premium          5%                                                       2,474.88      2,474.88       2,474.88       2,474.88       2,474.88
Anthem Gold Direct Deductible       5%                                                         750.00        750.00         750.00         750.00         750.00
Anthem Gold Direct MOP              5%                                                       6,000.00      6,000.00       6,000.00       6,000.00       6,000.00
Medicare Part B Premium             5%
Medicare Part B Deductible          5%
Medicare Advantage Premium          5%
Medicare Advantage MOP              5%
Medicare Adv Rx Deductible          5%
Primary Care                        5%     *
Urologist                           5%     *
Urology Surgery                     5%     *
PMR Physician                       5%     *
Orthopedic Surgery                  5%     *
Wound Physician                     5%     *
ER                                  5%     *
Genito-Urinary Surger & Training    5%     *
Cystoscopy                          5%     *
Urodynamic Testing                  5%     *
Cystoscopy                          5%     *
Renal Function Studies              5%     *
Cystatin C                          5%     *
Urinalysis                          5%     *
Urine Culture                       5%     *
Venipuncture                        5%     *
Spine X-rays                        5%     *
Macrodantin                         5%     *          120.00       120.00        120.00        120.00        120.00         120.00         120.00            120.00
Abilify                             5%     *          600.00       600.00        600.00        600.00        600.00         600.00         600.00            600.00
Celebrex                            5%     *          600.00       600.00        600.00        600.00        600.00         600.00         600.00            600.00
                                               Appendix A: Items of Compensation for Amber Roberts                                      Page 2 of 9
                                      Lump Sum
                                     Compensation   Compensation Compensation Compensation Compensation        Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION   G.R.   *      Year 1         Year 2         Year 3         Year 4        Year 5        Year 6         Year 7         Year 8
                                         2014           2015          2016            2017         2018           2019           2020           2021
Neurontin                 5%     *           120.00        120.00        120.00          120.00       120.00        120.00         120.00         120.00
Robaxin                   5%     *           120.00        120.00        120.00          120.00       120.00        120.00         120.00         120.00
Oxycodone                 5%     *           120.00        120.00        120.00          120.00       120.00        120.00         120.00         120.00
Zoloft                    5%     *           120.00        120.00        120.00          120.00       120.00        120.00         120.00         120.00
Ambien                    5%     *           120.00        120.00        120.00          120.00       120.00        120.00         120.00         120.00
Ditropan                  5%     *           120.00        120.00        120.00          120.00       120.00        120.00         120.00         120.00
Gentamycin                5%     *            60.00
Prilosec OTC              4%                 165.60        165.60        165.60          165.60       165.60         165.60         165.60            165.60
Colace                    4%                  68.40         68.40         68.40           68.40        68.40          68.40          68.40             68.40
Senokot                   4%                  90.00         90.00         90.00           90.00        90.00          90.00          90.00             90.00
Vit D                     4%                  43.20         43.20         43.20           43.20        43.20          43.20          43.20             43.20
Ferrous Sulfate           4%                  14.40         14.40         14.40           14.40        14.40          14.40          14.40             14.40
OT/ PT                    4%               7,011.90      7,011.90      7,011.90        7,011.90
Driving Eval              4%     *
WC Eval                   4%     *
OT/PT Eval                4%     *
Case Mngt                 4%             12,000.00      12,000.00      2,400.00       2,400.00      2,400.00       2,400.00       2,400.00       2,400.00
Counseling                4%     *
Home Mods                 4%                           105,650.00
Slings                    4%     *
Shower Bench              4%     *
Adj Bed                   4%              2,799.00
Sliding Board             4%     *
Portable Ramp             4%     *
FES Bike                  4%             15,750.00                                                                                              15,750.00
Manual WC                 4%              4,800.00
Smart Drive Assist        4%              8,500.00
WC Maint                  4%                665.00        665.00         665.00        665.00         665.00         665.00         665.00            665.00
Roho Cushion              4%     *
Dressing Stick            4%                 11.99           1.71          1.71           1.71          1.71           1.71           1.71              1.71
Urinary Cath 12 FR        4%     *
Urinary Cath 14 FR        4%     *
Surgilube                 4%     *
Betadine Wipes            4%     *
                                                      Appendix A: Items of Compensation for Amber Roberts                                                   Page 3 of 9
                                             Lump Sum
                                            Compensation   Compensation Compensation Compensation Compensation                 Compensation     Compensation    Compensation
  ITEMS OF COMPENSATION        G.R.   *        Year 1         Year 2         Year 3         Year 4        Year 5                 Year 6           Year 7          Year 8
                                                2014           2015          2016            2017         2018                    2019             2020            2021
Gloves                         4%                  150.96        150.96         150.96         150.96        150.96                 150.96           150.96          150.96
Adult Diapers                  4%                  792.00        792.00         792.00         792.00        792.00                 792.00           792.00          792.00
Chux                           4%                  345.60        345.60         345.60         345.60        345.60                 345.60           345.60          345.60
Mattress Protector             4%                    44.46        44.46          44.46          44.46         44.46                  44.46            44.46           44.46
Protein Supp                   4%                  864.00        864.00         864.00         864.00        864.00                 864.00           864.00          864.00
Disp Washcloths                4%                    56.00        56.00          56.00          56.00         56.00                  56.00            56.00           56.00
Medical ID Bracelet            4%                    35.00        11.67          11.67          11.67         11.67                  11.67            11.67           11.67
Skilled Nurse Visit            4%     *
Home Health Aide               4%               110,960.00       31,616.00        31,616.00       31,616.00        31,616.00       31,616.00        31,616.00         31,616.00
Trust Seed/Assisted Living     4%               274,155.00
Mileage: Physician Apts        4%                   148.05            45.12           45.12            45.12           45.12           45.12            45.12              45.12
WC Access Van                  4%                28,092.50
Hand Controls                  4%                 1,400.00                                                                          1,400.00
Van Maint                      4%                   225.00          225.00           225.00          225.00           225.00          225.00           225.00             225.00
Road Service                   4%                   102.00          102.00           102.00          102.00           102.00          102.00           102.00             102.00
Lost Future Earnings                            820,286.73
Pain and Suffering                              250,000.00
Past Unreimbursable Expenses                      4,789.14
Kentucky Medicaid Lien                           15,553.11
WellCare Medicaid Lien                            3,101.91
Annual Totals                                 1,572,636.63      169,518.70        54,268.70       55,977.90        48,966.00       50,366.00        48,966.00         64,716.00
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to Bank of the Bluegrass &
                                          Trust Company for Yr 1 life care expenses ($204,750.74) and trust seed funds ($274,155.00): $478,905.74.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for lost
                                          earnings ($820,286.73), pain and suffering ($250,000.00), and past unreimbursable expenses ($4,789.14): $1,075,075.87.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioner and
                                          Kentucky Medicaid Recovery Unit, as reimbursement for the Commonwealth's Medicaid lien: $15,553.11.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioner and
                                          First Recovery Group LLC, as reimbursement for the WellCare Medicaid lien: $3,101.91.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                                         Appendix A: Items of Compensation for Amber Roberts                                            Page 4 of 9

                                               Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation    Compensation
  ITEMS OF COMPENSATION             G.R.   *    Years 9-10      Year 11       Years 12-14     Year 15        Year 16       Years 17-20     Year 21         Year 22
                                                2022-2023        2024         2025-2027        2028           2029         2030-2033        2034            2035
United Healthcare Choice Plus
Premium                             5%
United Healthcare Choice Plus
Deductible                          5%

United Healthcare Choice Plus MOP   5%
Anthem Gold Direct Premium          5%             2,474.88       2,474.88       2,474.88       2,474.88
Anthem Gold Direct Deductible       5%               750.00         750.00         750.00         750.00
Anthem Gold Direct MOP              5%             6,000.00       6,000.00       6,000.00       6,000.00
Medicare Part B Premium             5%                                                                         1,258.80       1,258.80       1,258.80         1,258.80
Medicare Part B Deductible          5%                                                                           147.00         147.00         147.00           147.00
Medicare Advantage Premium          5%                                                                           756.00         756.00         756.00           756.00
Medicare Advantage MOP              5%                                                                         6,500.00       6,500.00       6,500.00         6,500.00
Medicare Adv Rx Deductible          5%                                                                           100.00         100.00         100.00           100.00
Primary Care                        5%     *
Urologist                           5%     *
Urology Surgery                     5%     *
PMR Physician                       5%     *
Orthopedic Surgery                  5%     *
Wound Physician                     5%     *
ER                                  5%     *
Genito-Urinary Surger & Training    5%     *
Cystoscopy                          5%     *
Urodynamic Testing                  5%     *
Cystoscopy                          5%     *
Renal Function Studies              5%     *
Cystatin C                          5%     *
Urinalysis                          5%     *
Urine Culture                       5%     *
Venipuncture                        5%     *
Spine X-rays                        5%     *
Macrodantin                         5%     *         120.00         120.00         120.00         120.00
Abilify                             5%     *         600.00         600.00         600.00         600.00
Celebrex                            5%     *         600.00         600.00         600.00         600.00
                                               Appendix A: Items of Compensation for Amber Roberts                                             Page 5 of 9

                                     Compensation   Compensation   Compensation    Compensation   Compensation   Compensation   Compensation    Compensation
  ITEMS OF COMPENSATION   G.R.   *    Years 9-10      Year 11       Years 12-14      Year 15        Year 16       Years 17-20     Year 21         Year 22
                                      2022-2023        2024         2025-2027         2028           2029         2030-2033        2034            2035
Neurontin                 5%     *         120.00        120.00           120.00        120.00
Robaxin                   5%     *         120.00        120.00           120.00        120.00
Oxycodone                 5%     *         120.00        120.00           120.00        120.00
Zoloft                    5%     *         120.00        120.00           120.00        120.00
Ambien                    5%     *         120.00        120.00           120.00        120.00
Ditropan                  5%     *         120.00        120.00           120.00        120.00
Gentamycin                5%     *
Prilosec OTC              4%               165.60         165.60         165.60          165.60
Colace                    4%                68.40          68.40          68.40           68.40
Senokot                   4%                90.00          90.00          90.00           90.00
Vit D                     4%                43.20          43.20          43.20           43.20
Ferrous Sulfate           4%                14.40          14.40          14.40           14.40
OT/ PT                    4%
Driving Eval              4%     *
WC Eval                   4%     *
OT/PT Eval                4%     *                                                                      240.00         120.00         120.00           120.00
Case Mngt                 4%             2,400.00       2,400.00       2,400.00        2,400.00       2,400.00       2,400.00       2,400.00         2,400.00
Counseling                4%     *
Home Mods                 4%
Slings                    4%     *
Shower Bench              4%     *                                                                      215.00          71.67          71.67            71.67
Adj Bed                   4%                            2,799.00                                                                    2,799.00           279.90
Sliding Board             4%     *
Portable Ramp             4%     *                                                                      205.00          13.67          13.67            13.67
FES Bike                  4%                                                          15,750.00                                                     15,750.00
Manual WC                 4%
Smart Drive Assist        4%
WC Maint                  4%               665.00         665.00         665.00          665.00         665.00         665.00         665.00           665.00
Roho Cushion              4%     *
Dressing Stick            4%                 1.71           1.71           1.71            1.71           1.71           1.71           1.71                 1.71
Urinary Cath 12 FR        4%     *
Urinary Cath 14 FR        4%     *
Surgilube                 4%     *
Betadine Wipes            4%     *
                                                       Appendix A: Items of Compensation for Amber Roberts                                                   Page 6 of 9

                                          Compensation     Compensation    Compensation     Compensation    Compensation     Compensation    Compensation     Compensation
  ITEMS OF COMPENSATION        G.R.   *    Years 9-10        Year 11        Years 12-14       Year 15         Year 16         Years 17-20      Year 21          Year 22
                                           2022-2023          2024          2025-2027          2028            2029           2030-2033         2034             2035
Gloves                         4%               150.96          150.96            150.96         150.96          150.96             150.96        150.96           150.96
Adult Diapers                  4%               792.00          792.00            792.00         792.00          792.00             792.00        792.00           792.00
Chux                           4%               345.60          345.60            345.60         345.60          345.60             345.60        345.60           345.60
Mattress Protector             4%                44.46            44.46            44.46           44.46           44.46             44.46          44.46            44.46
Protein Supp                   4%               864.00          864.00            864.00         864.00          864.00             864.00        864.00           864.00
Disp Washcloths                4%                56.00            56.00            56.00           56.00           56.00             56.00          56.00            56.00
Medical ID Bracelet            4%                11.67            11.67            11.67           11.67           11.67             11.67          11.67            11.67
Skilled Nurse Visit            4%     *
Home Health Aide               4%             31,616.00        31,616.00       31,616.00        31,616.00       31,616.00        31,616.00       31,616.00        31,616.00
Trust Seed/Assisted Living     4%
Mileage: Physician Apts        4%                  45.12           45.12            45.12           45.12            45.12           45.12           45.12             45.12
WC Access Van                  4%                              28,092.50                                                                         28,092.50
Hand Controls                  4%                               1,400.00                                          1,400.00                        1,400.00
Van Maint                      4%                 225.00          225.00          225.00           225.00           225.00          225.00          225.00            225.00
Road Service                   4%                 102.00          102.00          102.00           102.00           102.00          102.00          102.00            102.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Kentucky Medicaid Lien
WellCare Medicaid Lien
Annual Totals                                 48,966.00        81,257.50       48,966.00        64,716.00       48,141.32        46,286.66       78,578.16        62,316.56
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to Bank of the Bluegrass &
                                          Trust Company for Yr 1 life care expenses ($204,750.74) and trust seed funds ($274,155.00): $478,905.74.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for lost
                                          earnings ($820,286.73), pain and suffering ($250,000.00), and past unreimbursable expenses ($4,789.14): $1,075,075.87.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioner and
                                          Kentucky Medicaid Recovery Unit, as reimbursement for the Commonwealth's Medicaid lien: $15,553.11.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioner and
                                          First Recovery Group LLC, as reimbursement for the WellCare Medicaid lien: $3,101.91.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                                         Appendix A: Items of Compensation for Amber Roberts                                            Page 7 of 9

                                               Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation    Compensation
  ITEMS OF COMPENSATION             G.R.   *    Years 23-25     Year 26       Years 27-30     Year 31       Years 32-35     Year 36       Years 37-43    Years 44-Life
                                                2036-2038        2039         2040-2043        2044         2045-2048        2049         2050-2056       2057-Life
United Healthcare Choice Plus
Premium                             5%
United Healthcare Choice Plus
Deductible                          5%

United Healthcare Choice Plus MOP   5%
Anthem Gold Direct Premium          5%
Anthem Gold Direct Deductible       5%
Anthem Gold Direct MOP              5%
Medicare Part B Premium             5%             1,258.80       1,258.80       1,258.80       1,258.80       1,258.80       1,258.80       1,258.80         1,258.80
Medicare Part B Deductible          5%               147.00         147.00         147.00         147.00         147.00         147.00         147.00           147.00
Medicare Advantage Premium          5%               756.00         756.00         756.00         756.00         756.00         756.00         756.00           756.00
Medicare Advantage MOP              5%             6,500.00       6,500.00       6,500.00       6,500.00       6,500.00       6,500.00       6,500.00         6,500.00
Medicare Adv Rx Deductible          5%               100.00         100.00         100.00         100.00         100.00         100.00         100.00           100.00
Primary Care                        5%     *
Urologist                           5%     *
Urology Surgery                     5%     *
PMR Physician                       5%     *
Orthopedic Surgery                  5%     *
Wound Physician                     5%     *
ER                                  5%     *
Genito-Urinary Surger & Training    5%     *
Cystoscopy                          5%     *
Urodynamic Testing                  5%     *
Cystoscopy                          5%     *
Renal Function Studies              5%     *
Cystatin C                          5%     *
Urinalysis                          5%     *
Urine Culture                       5%     *
Venipuncture                        5%     *
Spine X-rays                        5%     *
Macrodantin                         5%     *
Abilify                             5%     *
Celebrex                            5%     *
                                               Appendix A: Items of Compensation for Amber Roberts                                            Page 8 of 9

                                     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation    Compensation
  ITEMS OF COMPENSATION   G.R.   *    Years 23-25     Year 26       Years 27-30     Year 31       Years 32-35     Year 36       Years 37-43    Years 44-Life
                                      2036-2038        2039         2040-2043        2044         2045-2048        2049         2050-2056       2057-Life
Neurontin                 5%     *
Robaxin                   5%     *
Oxycodone                 5%     *
Zoloft                    5%     *
Ambien                    5%     *
Ditropan                  5%     *
Gentamycin                5%     *
Prilosec OTC              4%
Colace                    4%
Senokot                   4%
Vit D                     4%
Ferrous Sulfate           4%
OT/ PT                    4%
Driving Eval              4%     *
WC Eval                   4%     *
OT/PT Eval                4%     *         120.00         120.00         120.00         120.00         120.00         120.00         120.00           120.00
Case Mngt                 4%             2,400.00       2,400.00       2,400.00       2,400.00       2,400.00       2,400.00       2,400.00         2,400.00
Counseling                4%     *
Home Mods                 4%
Slings                    4%     *
Shower Bench              4%     *          71.67          71.67          71.67          71.67          71.67          71.67          71.67            71.67
Adj Bed                   4%               279.90         279.90         279.90         279.90         279.90         279.90         279.90           279.90
Sliding Board             4%     *
Portable Ramp             4%     *          13.67          13.67          13.67          13.67          13.67          13.67          13.67            13.67
FES Bike                  4%             2,250.00       2,250.00       2,250.00       2,250.00       2,250.00       2,250.00       2,250.00
Manual WC                 4%
Smart Drive Assist        4%
WC Maint                  4%               665.00         665.00         665.00         665.00         665.00         665.00         665.00           665.00
Roho Cushion              4%     *
Dressing Stick            4%                 1.71           1.71           1.71           1.71           1.71           1.71           1.71                 1.71
Urinary Cath 12 FR        4%     *
Urinary Cath 14 FR        4%     *
Surgilube                 4%     *
Betadine Wipes            4%     *
                                                       Appendix A: Items of Compensation for Amber Roberts                                                    Page 9 of 9

                                          Compensation     Compensation    Compensation     Compensation    Compensation     Compensation    Compensation      Compensation
  ITEMS OF COMPENSATION        G.R.   *    Years 23-25       Year 26        Years 27-30       Year 31        Years 32-35       Year 36        Years 37-43      Years 44-Life
                                           2036-2038          2039          2040-2043          2044          2045-2048          2049          2050-2056         2057-Life
Gloves                         4%                150.96         150.96            150.96         150.96            150.96         150.96            150.96            150.96
Adult Diapers                  4%                792.00         792.00            792.00         792.00            792.00         792.00            792.00            792.00
Chux                           4%                345.60         345.60            345.60         345.60            345.60         345.60            345.60            345.60
Mattress Protector             4%                 44.46           44.46            44.46           44.46            44.46           44.46            44.46             44.46
Protein Supp                   4%                864.00         864.00            864.00         864.00            864.00         864.00            864.00            864.00
Disp Washcloths                4%                 56.00           56.00            56.00           56.00            56.00           56.00            56.00             56.00
Medical ID Bracelet            4%                 11.67           11.67            11.67           11.67            11.67           11.67            11.67             11.67
Skilled Nurse Visit            4%     *
Home Health Aide               4%             31,616.00        31,616.00       31,616.00        31,616.00       31,616.00        31,616.00
Trust Seed/Assisted Living     4%                                                                                                                       -          39,165.00
Mileage: Physician Apts        4%                  45.12           45.12            45.12           45.12            45.12           45.12            45.12            45.12
WC Access Van                  4%                                                               28,092.50
Hand Controls                  4%                               1,400.00                         1,400.00                         1,400.00
Van Maint                      4%                 225.00          225.00          225.00           225.00          225.00           225.00
Road Service                   4%                 102.00          102.00          102.00           102.00          102.00           102.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Kentucky Medicaid Lien
WellCare Medicaid Lien
Annual Totals                                 48,816.56        50,216.56       48,816.56        78,309.06       48,816.56        50,216.56       16,873.56         53,788.56
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to Bank of the Bluegrass &
                                          Trust Company for Yr 1 life care expenses ($204,750.74) and trust seed funds ($274,155.00): $478,905.74.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for lost
                                          earnings ($820,286.73), pain and suffering ($250,000.00), and past unreimbursable expenses ($4,789.14): $1,075,075.87.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioner and
                                          Kentucky Medicaid Recovery Unit, as reimbursement for the Commonwealth's Medicaid lien: $15,553.11.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment jointly to petitioner and
                                          First Recovery Group LLC, as reimbursement for the WellCare Medicaid lien: $3,101.91.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.